       1:21-cv-00799-JMC       Date Filed 03/19/21      Entry Number 1-1        Page 1 of 8




                                                                                                      ELECTRONICALLY FILED - 2021 Feb 10 2:07 PM - AIKEN - COMMON PLEAS - CASE#2021CP0200294
 STATE OF SOUTH CAROLINA                        IN THE COURT OF COMMON PLEAS

 COUNTY OF AIKEN                                FOR THE SECOND JUDICIAL CIRCUIT


 LELIA HOLLEY,

             Plaintiff,

 v.
                                                                   SUMMONS
 GREAT CLIPS, INC.,

 and

 CHERRY BIM, INC.,


             Defendants.


        To: GREAT CLIPS, INC. and CHERRY BIM, INC.:

        YOU ARE HEREBY SUMMONED and required to answer the complaint herein, a copy

of which is herewith served upon you, and to serve a copy of your answer to this complaint upon

the subscriber, at the address shown below, within thirty (30) days after service hereof, exclusive

of the day of such service, and if you fail to answer the complaint, judgment by default will be

rendered against you for the relief demanded in the complaint.



                                                     s/ Leland M. Malchow
                                                     Leland M. Malchow
                                                     Chris C. Johnson
                                                     NIMMONS MALCHOW JOHNSON
                                                     460 Greene Street
                                                     Augusta, Georgia 30901
                                                     (706)724-8890
Augusta, Georgia                                     Counsel for Plaintiff
February 10, 2021



                                  SUMMONS AND COMPLAINT
                                          Page 1
       1:21-cv-00799-JMC        Date Filed 03/19/21      Entry Number 1-1        Page 2 of 8




                                                                                                    ELECTRONICALLY FILED - 2021 Feb 10 2:07 PM - AIKEN - COMMON PLEAS - CASE#2021CP0200294
 STATE OF SOUTH CAROLINA                        IN THE COURT OF COMMON PLEAS

 COUNTY OF AIKEN                                FOR THE SECOND JUDICIAL CIRCUIT


 LELIA HOLLEY,

             Plaintiff,
                                                 COMPLAINT FOR PERSONAL INJURIES
 v.
                                                             (Jury Trial Requested)
 GREAT CLIPS, INC.,

 and

 CHERRY BRIM, INC.,


             Defendants.


        COMES NOW Lelia Holley, Plaintiff in the above-styled case, by and through her

undersigned counsel, and would show this Honorable Court the following:

                           PARTIES, JURISDICTION, AND VENUE

                                                 1.

        Plaintiff, Lelia Holley, is a resident and citizen of Aiken County, South Carolina.

                                                 2.

        Upon information and belief, Great Clips, Inc. (hereinafter “Great Clips”) is a Minnesota
Corporation and may be served via its Chief Executive Officer, Steven Hockett, at the following

address: 4400 W. 78th St., Ste 700, Minneapolis, MN 55435.

                                                 3.

        Upon information and belief, Cherry BIM, Inc. (hereinafter “Cherry Bim”), is a Georgia

Corporation and may be served via its registered agent and Chief Executive Officer, Brenda

Maslamani, at the following address: 505 Robinson Avenue SE, Atlanta, GA 30315.

                                                 4.
        This action arises out of an injury-causing incident which occurred on February 28, 2020
                                   SUMMONS AND COMPLAINT
                                           Page 2
      1:21-cv-00799-JMC         Date Filed 03/19/21     Entry Number 1-1      Page 3 of 8




                                                                                                    ELECTRONICALLY FILED - 2021 Feb 10 2:07 PM - AIKEN - COMMON PLEAS - CASE#2021CP0200294
at a Great Clips located at 404 E. Martintown Road, Ste A, North Augusta, South Carolina 29841.

                                                 5.

       The South Carolina Court of Common Pleas possesses subject matter jurisdiction over this

matter pursuant to Article V, Section 11 of the South Carolina Constitution and S.C. Code Ann. §

14-5-10, et seq.

                                                 6.

       The South Carolina Court of Common Pleas possesses personal jurisdiction over the

Defendant pursuant to S.C. Code Ann. § 36-2-803.

                                                 7.

       Venue is appropriate in the Aiken County Court of Common Pleas pursuant to S.C. Code

Ann. § 15-7-30(F)(1) as the most substantial part of the acts and omissions underlying the causes

of action alleged within this Complaint occurred within Aiken County.

                               BACKGROUND AND INCIDENT

                                                 8.

       On or about February 28, 2020, Ms. Holley paid a visit to the above-identified Great Clips

location in order to have her hair cut and styled.

                                                 9.

       Upon information and belief, Defendant Great Clips is the franchisor of the “Great Clips”

trademark.

                                                 10.

       Upon information and belief, Defendant Cherry Bim is the franchisee of this particular

“Great Clips” location.

                                                 10.

       At some point during her visit, Ms. Holley was led by one of the hair stylists employed at

this location to a wash station to have her haired washed and rinsed.



                                   SUMMONS AND COMPLAINT
                                           Page 3
      1:21-cv-00799-JMC            Date Filed 03/19/21       Entry Number 1-1        Page 4 of 8




                                                                                                            ELECTRONICALLY FILED - 2021 Feb 10 2:07 PM - AIKEN - COMMON PLEAS - CASE#2021CP0200294
                                                   11.



          At all times relevant, Defendant, by and through its agents and employees, exercised

control over the subject wash station and were responsible for keeping the area safe for invitees

such as Ms. Holley.

                                                   12.

          At all times relevant to the facts set forth herein, Ms. Holley was acting in a reasonable and

prudent manner in conducting herself while receiving services offered at the Great Clips location.

                                                   13.

          After the hair stylist washed and rinsed Ms. Holley’s hair, Ms. Holley was told to stand

and walk, unassisted, to another chair for the stylist to begin her haircut.

                                                   14.

          Ms. Holley, 83 years old and walking with the assistance of a cane at the time, attempted

to make her way from the wash station to the stylist’s chair but slipped due to the presence of water

on the floor causing her to fall and suffer severe injury.

                                                   15.

          At all times relevant, Defendants, by and through their agents and employees, held a duty

of care to keep and maintain the premises in a way that ensures the safety of invitees such as Ms.

Holley.

                                                   16.

          At all times relevant, Plaintiff was provided no other option but to traverse the floor despite

the hazardous condition.

                                                   17.

          At all times relevant, Defendants, by and through their agents and employees, held a duty

of ordinary care to conduct itself in a reasonable and safe manner.
                                                   18.

                                      SUMMONS AND COMPLAINT
                                              Page 4
     1:21-cv-00799-JMC            Date Filed 03/19/21   Entry Number 1-1         Page 5 of 8




                                                                                                     ELECTRONICALLY FILED - 2021 Feb 10 2:07 PM - AIKEN - COMMON PLEAS - CASE#2021CP0200294
       Defendants, by and through their agents and employees, knew or should have known of

the unreasonably dangerous condition present at the Great Clips location and thus had a duty to

warn customers at this location of the hazard and a duty to remedy that hazard so as not to cause

injury to third parties, namely Ms. Holley.

                                               19.

       Defendants breached this duty of care by failing to take any steps whatsoever to maintain

and/or inspect the wash station at or around the time of Ms. Holley’s injury.

                                               20.

       As a result of Defendants’ employee’s negligent failure to properly keep and maintain the

area, Plaintiff sustained severe injuries and all other damages complained of herein.

                                               21.

       At all times relevant, Ms. Holley relied on Cherry Bim’s usage of the Great Clips brand

name, logo, and other identifying characteristics when making her decision to patronize the

establishment.

                                               22.

       As a result of Cherry Bim’s apparent associate with Great Clips and Ms. Holley’s

reliance thereon, Cherry Bim was ostensibly an agent of Great Clips at the time of the negligent

acts alleged in this Complaint.

                                               23.

       Due to her reliance upon the apparent agency between Cherry Bim and Great Clips, Ms.

Holley suffered the above-mentioned slip and fall.

                                               24.

       As the sole and proximate result of the Defendants’ negligence, Plaintiff has or will incur

the following damages which are recoverable under the laws of the state of South Carolina:

       I. GENERAL DAMAGES:
                 a.   Present bodily pain from the date of injury to the time of trial;


                                    SUMMONS AND COMPLAINT
                                            Page 5
     1:21-cv-00799-JMC          Date Filed 03/19/21         Entry Number 1-1      Page 6 of 8




                                                                                                        ELECTRONICALLY FILED - 2021 Feb 10 2:07 PM - AIKEN - COMMON PLEAS - CASE#2021CP0200294
               b.      Future bodily pain;

               c.      Past, present and future mental suffering due to permanent injuries and

                       monetary loss; and

               d.      Loss of enjoyment of life and recreation due to the fact that Plaintiff is not

                       physically and emotionally capable of being the same person as she was

                       prior to being injured.

       II. SPECIAL DAMAGES:
               a.      Presently incurred medical expenses which are still to be determined;

               b.      Medical expenses that will most likely be incurred in the future because

                       Plaintiff’s injuries will persist;

               c.      Expense of travel for medical treatment;

               d.      Lost wages.

                                     PRAYER FOR RELIEF

       WHEREFORE, having set out the true allegations contained herein, your Plaintiff

respectfully prays that this Court grant the following:

       A.      That Plaintiff be granted judgment against the Defendants in the form of general

               and special damages in an amount to be determined by the enlightened conscience

               of a fair and impartial jury;

       B.      That Plaintiff has a trial by jury as to all issues;

       C.      That Plaintiff be granted all costs of bringing this action; and
       D.      That the Court grant such other and further relief as it deems just and proper.



                           [SIGNATURE ON FOLLOWING PAGE]




                                   SUMMONS AND COMPLAINT
                                           Page 6
     1:21-cv-00799-JMC   Date Filed 03/19/21   Entry Number 1-1      Page 7 of 8




                                                                                   ELECTRONICALLY FILED - 2021 Feb 10 2:07 PM - AIKEN - COMMON PLEAS - CASE#2021CP0200294
                                           Respectfully submitted.

                                           NIMMONS MALCHOW AND JOHNSON


                                           s/ Leland M. Malchow
                                           Leland M. Malchow
                                           Chris C. Johnson
                                           460 Greene Street
                                           Augusta, Georgia 30901
                                           (706)724-8890
                                           leland@nmjfirm.com
                                           Counsel for Plaintiff

Augusta, Georgia
February 10, 2021




                           SUMMONS AND COMPLAINT
                                   Page 7
                      ELECTRONICALLY FILED - 2021 Mar 08 1:24 PM - AIKEN - COMMON PLEAS - CASE#2021CP0200294
Page 8 of 8
Entry Number 1-1
Date Filed 03/19/21
1:21-cv-00799-JMC
